Title: To John Adams from Francis Dana, 29 October 1798
From: Dana, Francis
To: Adams, John



Sir
Cambridge Octr: 29th. 1798

I do myself the honor of transmiting you the enclosed Address from the Grand Jury of the County of Bristol. If you will send that together with your answer and or cover to me, I will take care they shall be published together; which was the request of the Grand Jury to me, and forward the answer under your hand to the Foreman.
I am Sir with the greatest respect / your much obliged friend & hbl: Servant

F M Dana